DETAILED ACTION 

Notice of pre-AIA  Status

1. The present application is being examined under the pre-AIA  first to invent provisions.  

2. This communication is in response to the Remarks filed on 10/26/2021. 

Status of the claims

3. Claims 5, 12, and 15-20 are canceled.
    Claims 1-4, 6-11, and 13-14 are pending.

Response to Argument
4. Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.

A,  Applicant argues that Olsen does not teach or suggest " freshness of a search," more explicitly Applicant argues that:    

       “In an attempt to show "freshness" the OA cites paragraph 11 of Olsen: 
The attribute value distributions are presented as a frequency  histogram either sorted on frequency or value. A navigator is a graphical user interface object that presents the frequency histogram for a given attribute, allowing the user to analyze the result set as well as select an attribute-value pair as a query refinement in a single click. The refinement is instantly executed, and the new result set is presented together with new navigators on the new result set. For example, a search for "skiing may include a "Country" navigator on the "Country" document attribute (metadata). This navigator contains a value "Norway" suggesting that there is a substantial number of documents in the result set for "skiing" that are associated with Norway. When the user selects the "Norway" option in the navigator, the system presents the subset of the "skiing" result set that is further limited to documents associated with Norway. Olson (111). The OA states that "refinement of the search for skiing including country navigator is equated to refresh the search for 'skiing. Apparently, the OA is attempting to conflate refreshing a search with the claim term 'freshness." However, the Specification does not define 'freshness" as merely refreshing a search. Paragraph 99 of the Specification defines "freshness" as "a measure of how old the news article is." Because Olson's search narrowing from skiing anywhere, in general, to skiing in Norway, specifically, is not a measure of how old a search result may be, the OA fails to provide a prima facie case of obviousness. For example, a search result for skiing in Norway may or may not be older than a search result for skiing in Colorado  " as recited in claims 1, 8,  and 13. (Remarks, pages 8-9).

In response to A, The Examiner has considered the argument but it is not convincing because contrarily to the applicant’s assertion Olsen discloses freshness. The freshness discloses by Olsen is a broad interpretation of freshness that is based on the freshness definition as it is defined by Merriam-Webster dictionary. According to   Merriam-Webster dictionary, freshness is the state of just coming or arrived. Freshness is also just recently or newly arrived. First, let’s see how the specification defines freshness.  In the specification, freshness is only cited twice. 
In paragraph [0097] of the specification, it says, “When indexing a news feed there is no external linking that is going on and a page rank model can't be applied. For news applications "freshness" is used as a metric. Freshness is a measure of how old the news article is.” Second, let’s see how freshness is defined in claim 1 for example. In claim 1, the freshness is about freshness of a search performed in a document.  The idea is that more recent news is generally what people are looking for is not relevant  to freshness as it is claimed. First, the specification does not say much about freshness. Freshness is only cited twice. Second freshness is cited only on the context of news application that is different from the freshness as it is claimed in claim 1.  For example,  in the specification, freshness is a measure of how old a news is.  In claim 1, the freshness is about freshness of a search performed in a document.   The two “freshness “are different, and cannot be tied together because the two contexts of the freshness are not the same.  Based on this analysis, the examiner interprets   freshness broadly not in the limited way provided by the specification that is not the same as the freshness in claim 1 because the context .  
  
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

  
6. Claims 1-4, 8-11, and 13-14 are rejected under pre-AIA   35 U.S.C. 103(a) as being unpatentable over Shuster (US 2009/0292696 A1), in view of Olsen (US 2008/0189269 A1), in view of Seefeld et al. ( hereinafter “Seefeld”) (US 8,489,641 B1), and further in view of Handley (US 2006/0259481 A1).

Regarding claim 1, Shuster discloses a method for sorting records of search results, comprising:

       receiving a search request comprising a set of one or more search terms corresponding to an area of research (Shuster, [0035], a server is disclosed receiving query input using keywords; in [0006], information of search is disclosed being quick way to reach Los Angeles International Airport to UCLA ); performing a search of data in a system based on the set of one or more search terms of the search request (Shuster, [0006], using Google link-based algorithm, hits are disclosed being resulting from different phrased queries seeking the same information  ); determining whether one or more prior search requests were received prior to the search request (Shuster, [0022], using query parameters , a determination is made about prior search ), the one or more prior search requests comprising another set of one or more search terms (Shuster, [0010], a search engine is disclosed comparing a search with past upon determining that one or more prior search requests were received, weighting the one or more records of the set of search results based on a weighting metric relative to the another set of one or more search terms (Shuster, [0026], search results about geographic closed items is weighted using “edu” (using reverse DNS lookup) and  is additionally weighted using “edu URLs”; in another paragraph  [0045] a search about dating is weighted the past  viewing search of the user);  and displaying the one or more records of the set of search results, the one or more records of the set of search results sorted based on the relevance of the one or more records to the set of one or more search terms and the weighting metric (Shuster, [0028], search results are disclosed being displayed; in the same paragraph [0028] search results are disclosed being highly ranked based on high click-through rates).  

           Shuster does not disclose using adaptive relevancy and a relevancy model, to determine a set of the search results comprising one or more of said records that are relevant to the set of one or more search terms, wherein said adaptive relevancy comprises term frequency inverse document frequency relevancy, contextual boosting, freshness, distance to result, and proximity of the search terms;  wherein said weighting metric comprises one or more of field length normalization, field boosting, temporal relevance, and said proximity.
 

           Olsen discloses using adaptive relevancy and a relevancy model (Olsen discloses a search being done according  relevance model using a search engine (Olsen, [0105])), to determine a set of the search results comprising one or more of said records that are relevant to the set of one or more search terms (Olsen discloses a query for “Sanyo” returning 3 hits (Olsen, [0099])), wherein said adaptive relevancy comprises term frequency inverse document frequency relevancy (Olsen discloses relevance calculations on terms based on inverse document frequency  (Olsen, [0097), freshness (Olsen discloses  a refinement for a search about skiing including  “country navigator” Norway (refinement of the search for skiing including country navigator is equated to refresh the search for “skiing”) (Olsen, [0011])), distance to result (Olsen discloses distance between matches ( matches equated to results) (Olsen, [0071])), and proximity of the search terms (Olsen discloses proximity  semantic association  of content and query (Olsen, [0074])).    



           Shuster in view of Olsen do not disclose wherein said weighting metric comprises one or more of field length normalization, field boosting, temporal relevance, and said proximity; wherein said adaptive relevancy comprises contextual boosting.

           Seefeld discloses wherein said weighting metric comprises one or more of field length normalization, field boosting, temporal relevance, and said proximity  (search results being weighted using  near of geographical context (Seefeld, column13, lines 59-67 and column 14, lines 1-5)).

        It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Seefeld’s teachings into Shuster’s teachings in view of Olsen’s teachings in order to locate easier the geographical position that a search is being performed.

           Shuster in view of Olsen and in view of Seefeld do not disclose wherein said adaptive relevancy comprises whether a term is out of context, freshness, distance to result, and proximity of the search terms.

           Handley discloses wherein said adaptive relevancy comprises whether a term is out of context, freshness, distance to result, and proximity of the search terms (the relevancy of a search is based on a term out of context (Handley, [0002])). 

        It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Handley’s teachings into Shuster’s teachings in view of Olsen’s teachings and in view of Seefeld’s teachings in order to provide efficiently an overall score for each document by a predetermined field associated with a document.

further comprising storing the set of one or more search terms corresponding to an area of research to a database comprising the one or more prior search requests (Shuster, [0022], a database is disclosed having prior searches; in [0023] search engine is disclosed using synonymous search queries).      
 
Regarding claim 3 Shuster, Olsen, Seelfeld, and Handley disclose the method of Claim 2, further comprising:Application No. 14/678,762 Attorney Docket No. 49298-030-001Page 3 receiving a second search request comprising a second set of one or more search terms (Shuster, [0035], a server is disclosed receiving query input using keywords; in [0006], information of search is disclosed being faster route Westwood to LAX with is a second search for the same information ); performing a second search of the data in the system based on the second set of one or more search terms of the second search request to determine a second set of search results comprising a second one or more records that are relevant to the second set of one or more search terms (Shuster, [0006], using Google link-based algorithm, hits are disclosed being resulting from different phrased queries seeking the same information  ); weighting the second set of search results based on the weighting metric and the stored set of one or more search terms (Shuster, [0029], relevancy of individual search results are disclosed being weighted); displaying a second set of weighted search results, sorted based on the relevance of the second one or more records, the weighting metric and the stored set of one or more search terms (Shuster, [0028], search results are disclosed being displayed; in the same paragraph [0028] search results are disclosed being highly ranked based on high click-through rates ); and storing the second set of one or more search terms in the database (Shuster, [0022], a database is disclosed storing searches).           
 
Regarding claim 4, Shuster, Olsen, Seefeld, and Handley disclose the method of claim 3, further comprising: receiving a third search request comprising a third set of one or more search terms(Shuster, [0024], using a technology-related queries, a number of searches are received by a service provider   from a user); performing a third search of the data in the system based on the third set of one or more search terms of the third search request to determine a third set of search results comprising a third one or more records that are relevant to the third set of one or more search terms (Shuster, [0006], using Google link-based algorithm, hits are disclosed being resulting from different phrased queries seeking the same information  ); weighting the third set of search results based on the weighting metric (Shuster, [0029], relevancy of individual search results are disclosed being weighted), the stored set of one or more search terms, and the stored second set of one or more search terms; displaying a third set of weighted search results, sorted based on the relevance of the third one or more records, the weighting metric, the stored set of one or more search terms, and the stored second set of one or more search terms; and  Application No. 14/678,762 Attorney Docket No. 49298-030-001 Page 4 storing the third set of one or more search terms in the database (Shuster, [0028], search results are disclosed being displayed; in the same paragraph [0028] search results are disclosed being highly ranked based on high click-through rates ), and the stored second set of one or more search terms; and store the third set of one or more search terms in the database (Shuster, [0022], a database is disclosed storing searches).   


Regarding claim 8, claim 8 is substantially similar to claim 1, thus the same rationale applies.
  
Regarding claim 9, claim 9 is substantially similar to claim 2, thus the same rationale applies.

Regarding claim 10, claim 10 is substantially similar to claim 3, thus the same rationale applies.

Regarding claim 11, claim 11 is substantially similar to claim 4, thus the same rationale applies.

Regarding claim 13, claim 13 is substantially similar to claim 1, thus the same rationale applies.

Regarding claim 14, claim 14 is substantially similar to claim 2, thus the same rationale applies.

7. Claims 6-7 are rejected under pre-AIA   35 U.S.C. 103(a) as being unpatentable over Shuster, in view of Olsen, in view of Seefeld, in view of Handley as applied to claims 1-4, 8-11, and 13-14  above, and further in view of Wilkinson et al. ( hereinafter “Wilkinson”) (US 8,429,220 B2).   

Regarding claim 6, Shuster, Olsen, Seefeld, and Handley disclose the method of Claim 1, further comprising:  receiving a second search request corresponding to another area of research and performing a second search of data in a system based on the second search request to determine a second set of search results comprising one or more records that are relevant to the second search request (Shuster, [0006], using Google link-based algorithm, hits are disclosed being resulting from different phrased queries seeking the same information  ); weighting the second set of search results based on a second weighting metric (Shuster, [0029], relevancy of individual search results are disclosed being weighted); displaying the second set of search results, sorted based on the weight of the second set of search results (Shuster, [0028], search results are disclosed being displayed; in the same paragraph [0028] search results are disclosed being highly ranked based on high click-through rates ). 

           Although Shuster in view of Olsen, in view of Seefeld, and in view of Handley disclose the feature that stores the search request and the one or more prior search requests in corresponding the area of research, Shuster in view of Olsen, in view of Seefeld, and in view of Handley do not disclose doing so in a first session; and although Shuster in view of Olsen, in view of Brave, and in view of Seefeld disclose the feature that stores the second search request, Shuster in view of Olsen, in view of Brave, and in view of Seefeld do not disclose doing so in a second session.   
          Wilkinson discloses record are from sessions (Wilkinson discloses in column 36, lines 43-45, that recorded information is from different session). 
          Because recording information in different sessions was around at the time of the invention and Wilkinson, at the time of the invention, disclosed recording information during previous session, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement Wilkinson recording information by session feature into Shuster in view of Olsen, in view of Seefeld, and in view of Handley search relevant record  teaching in order to flag records based on sessions (Wilkinson, column 36, lines 43-45).

 receiving a third search request corresponding to the area of research (Shuster, [0024], using a technology-related queries, a number of searches are received by a service provider   from a user); perform a third search of data in a system based on the third search request to determining a third set of search results comprising one or more records that are relevant to the third search request (Shuster, [0006], using Google link-based algorithm, hits are disclosed being resulting from different phrased queries seeking the same information );weight the third set of search results based on the weighting metric (Shuster, [0029], relevancy of individual search results are disclosed being weighted) and the one or more records of the set of search results (Shuster, [0022], a database is disclosed storing searches); and displaying the third set of search results, sorted based on the weight of the third set of search results (Shuster, [0028], search results are disclosed being displayed; in the same paragraph [0028] search results are disclosed being highly ranked based on high click-through rates ). 
  
Conclusion
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455